            Case 5:16-cv-03260-BLF Document 659 Filed 09/16/19 Page 1 of 2



 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                              NORTHERN DISTRICT OF CALIFORNIA
 5                                         SAN JOSE DIVISION
 6

 7       SPACE DATA CORPORATION,                      Case No. 16-cv-03260-BLF

 8                       Plaintiff,                   [PROPOSED] FINAL JUDGMENT

 9             v.

10       ALPHABET INC., et al.,

11                       Defendants.

12

13            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s rulings, final judgment

14   on Count VII of Plaintiff Space Data Corporation’s Fifth Amended Complaint (alleging

15   infringement of U.S. Patent No. 9,678, 193) is entered in favor of Defendants Alphabet Inc.,

16   Google LLC, and Loon LLC. Each party bears its own attorneys’ fees and costs.

17

18   Dated: September ____,
                      16 2019
                                                         _________________________________
19                                                       BETH LABSON FREEMAN
                                                         United States District Judge
20

21

22   /

23   /

24   /

25   /
26   /
27

28
           Case 5:16-cv-03260-BLF Document 659 Filed 09/16/19 Page 2 of 2



 1   Submitted by:
 2   ___Matthias A. Kamber_____
     Matthias A. Kamber #232147
 3
     Keker, Van Nest & Peters LLP
 4   633 Battery Street
     San Francisco, CA 94111-1809
 5   Attorneys for Defendants
     ALPHABET INC., GOOGLE LLC, and LOON LLC
 6

 7   and
 8
     _Eric C. Liebeler (w/ permission)___
 9   Eric C. Liebeler #149504
     Stinson LLP
10   1775 Pennsylvania Avenue, NW
     Suite 800
11
     Washington, DC 20006-4605
12   Attorneys for Plaintiff
     SPACE DATA CORPORATION
13

14

15
                                              ATTESTATION
16          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on
17   whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.
18

19   Dated: Sept. 16, 2019                           /s/ Matthias A. Kamber

20

21

22

23

24

25

26

27

28
